     Case 2:90-cv-00520-KJM-DB Document 6009 Filed 11/20/18 Page 1 of 24

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   ADRIANO HRVATIN, State Bar No. 220909
     Supervising Deputy Attorney General
 3   ANDREW M. GIBSON, State Bar No. 244330
     Deputy Attorney General
 4    600 West Broadway, Suite 1800
      San Diego, CA 92101
 5    P.O. Box 85266
      San Diego, CA 92186-5266
 6    Telephone: (619) 738-9549
      Fax: (619) 645-2581
 7    E-mail: Andrew.Gibson@doj.ca.gov
     Attorneys for Defendants
 8

 9                           IN THE UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11                                      SACRAMENTO DIVISION

12

13
     RALPH COLEMAN, et al.,                              Case No. 2:90-cv-00520 KJM-DB (PC)
14
                                  Plaintiffs, DEFENDANTS’ RESPONSE TO THE
15                                            COURTS’ NOVEMBER 13, 2018 ORDER
               v.                             TO SHOW CAUSE WHY THE COURT
16                                            SHOULD NOT APPOINT AN
                                              INDEPENDENT INVESTIGATOR IN
17   EDMUND G. BROWN JR., et al.,             THE EXERCISE OF ITS INHERENT
                                              AUTHORITY
18                              Defendants.
                                              Judge:    The Honorable Kimberly J.
19                                                      Mueller

20

21

22

23

24

25

26

27

28

            Defs.’ Resp. To The Courts’ Nov. 13, 2018 OSC Why Court Should Not Appoint Independent Investigator
                                                                                (2:90-CV-00520 Kjm-Db (Pc))
     Case 2:90-cv-00520-KJM-DB Document 6009 Filed 11/20/18 Page 2 of 24

 1                                                     TABLE OF CONTENTS
 2                                                                                                                                         Page
 3   INTRODUCTION .......................................................................................................................... 1
     DISCUSSION ................................................................................................................................. 2
 4
          I.    The Contemplated Scope of the Independent Investigation Exceeds This
 5              Court’s Inherent Authority. ..................................................................................... 2
          II.   The Court’s Reliance on Rule 706 Is Unjustified. .................................................. 5
 6
          III.  The Appointment of an Independent Extrajudicial Investigator Is
 7              Inconsistent with The Court’s Past Practice, Prolongs This Case, and Is
                Grossly Unfair to Defendants.................................................................................. 6
 8              A.          Appointment of an Extrajudicial Independent Investigator is
                            Inconsistent with Prior Practices by This Court.......................................... 7
 9
                B.          The Proposed Appointment Will Significantly Prolong Any
10                          Progress in This Case. ................................................................................. 8
                C.          The Court May Not Authorize Inquiry into Attorney-Client
11                          Communications Without Due Process. ..................................................... 9
12        IV.   The PLRA Controls the Terms of Any Investigator’s Appointment,
                Powers, and Compensation. .................................................................................. 10
13        V.    Defendants’ Proposed Alternative Process. .......................................................... 12
14              A.          Defendants’ Position Has Been Consistent—the Court’s Special
                            Master Should Conduct Any Investigation. .............................................. 12
15              B.          If The Special Master Is Unable or Unwilling to Conduct the
                            Review and Investigation, Then the Review and Investigation of
16                          Dr. Golding’s Allegations Are Properly Vested with the Plata
                            Receiver or the Parties. ............................................................................. 15
17
                C.          Defendants’ Proposed Process Is Fairer and Will Preserve Scarce
18                          Public and Judicial Resources. .................................................................. 16
     CONCLUSION ............................................................................................................................. 18
19

20

21

22

23

24

25

26

27

28
                                                                           i
                 Defs.’ Resp. To The Courts’ Nov. 13, 2018 OSC Why Court Should Not Appoint Independent Investigator
                                                                                    (2:90-CV-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6009 Filed 11/20/18 Page 3 of 24

 1                                                  TABLE OF AUTHORITIES
 2                                                                                                                                       Page
 3   CASES
 4   Ass’n of Mex. Am. Educators v. California
        231 F.3d 572 (9th Cir. 2000).......................................................................................................6
 5

 6   Benjamin v. Fraser
        343 F.3d 35 (2d Cir. 2003) ........................................................................................................11
 7
     Chambers v. NASCO, Inc.
 8      501 U.S. 32 (1991) ..................................................................................................................3, 4

 9   Cobell v. Norton
        334 F.3d 1128 (D.C. Cir. 2003) ..........................................................................................2, 3, 4
10
     G.K. Las Vegas Ltd. P’ship v. Simon Prop. Grp., Inc.
11
        671 F. Supp. 2d 1203 (D. Nev. 2009) .........................................................................................5
12
     Hodge & Zweig
13      548 F.2d 1347 (1997) ..................................................................................................................9

14   In re Napster, Inc. Copyright Litig.
         479 F.3d 1078 (9th Cir. 2007).....................................................................................................9
15
     In re Richard Roe, Inc.
16       68 F.3d 38 (2d Cir. 1995) ............................................................................................................9
17
     NORML v. Mullen
18     828 F.2d 536 (9th Cir. 1987).......................................................................................................3

19   Plata v. Schwarzenegger
        603 F.3d 1088 (9th Cir. 2010)........................................................................................... passim
20
     Reilly v. United States
21       863 F.2d 149 (1st Cir. 1988) .......................................................................................................6
22
     S.E.C. v. First Jersey Sec., Inc.
23       101 F.3d 1450 (2d Cir. 1996) ......................................................................................................3

24   United States v. Zolin
        491 U.S. 554 (1989) ....................................................................................................................9
25
     Universal Oil Prod. Co. v. Root Ref. Co.
26      328 U.S. 575 (1946) ..........................................................................................................3, 4, 18
27

28
                                                                         ii
                 Defs.’ Resp. To The Courts’ Nov. 13, 2018 OSC Why Court Should Not Appoint Independent Investigator
                                                                                    (2:90-CV-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6009 Filed 11/20/18 Page 4 of 24

 1                                                     TABLE OF AUTHORITIES
                                                             (continued)
 2                                                                                                                                              Page
 3   STATUTES
 4   Prison Litigation Reform Act, 42 U.S.C. 1997e, et seq. ......................................................... passim
 5   United State Code, Title 18
 6      § 3006A .....................................................................................................................................11
        § 3626(f)(g)(8) ..............................................................................................................10, 11, 12
 7
     CONSTITUTIONAL PROVISIONS
 8
     United States Constitution
 9      Article III.....................................................................................................................................3
10   COURT RULES
11   Federal Rule of Evidence 501 ...........................................................................................................9
12
     Federal Rule of Evidence 706 ...................................................................................................1, 5, 6
13
     OTHER AUTHORITIES
14
     Monroe H. Freedman, Our Constitutionalized Adversary System, 1 Chapman Law
15     Review 57 (1999) ........................................................................................................................2
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                             iii
                  Defs.’ Resp. To The Courts’ Nov. 13, 2018 OSC Why Court Should Not Appoint Independent Investigator
                                                                                     (2:90-CV-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6009 Filed 11/20/18 Page 5 of 24

 1                                             INTRODUCTION
 2         The Court lacks the authority for its unprecedented proposal to appoint an “independent
 3   investigator” with wide-ranging, quasi-prosecutorial extrajudicial powers. The Court’s role is to
 4   resolve disputes brought to it by the parties—but neither Plaintiffs’ nor Dr. Golding’s counsel
 5   have filed a pleading or motion concerning Dr. Golding’s assertions. Similarly, the Court has not
 6   identified an order, judgment, or other decision that was obtained through fraud, which might
 7   invoke the Court’s jurisdiction to oversee a proceeding for “fraud on the court.” Rather, the
 8   Court bases its proposal on the uncorroborated, largely meritless fraud allegations of Dr. Golding
 9   that were not initially submitted to the Court, but instead sent to the Plata Receiver appointed to
10   oversee medical care within the California Department of Corrections and Rehabilitation
11   (CDCR). Federal courts are generally prohibited from investigating disputed factual issues
12   outside the adversarial system contemplated by the Federal Rules of Civil Procedure and
13   Evidence. Rather, it is the parties’ obligation to bring issues to the court for resolution. It
14   remains unclear why Dr. Golding’s allegations are to be treated differently than similar
15   allegations previously received by this Court.
16         The Court’s proposal for an expansive investigation is also unnecessary. As explained in
17   detail in Defendants’ accompanying response to the Court’s proposed order, the seven areas of
18   inquiry identified by the Court do not involve any intentionally misrepresented information to the
19   Court or Special Master. Indeed, of these seven areas, most do not involve any misrepresentation
20   whatsoever; only two issues involve a court-ordered requirement or Program Guide timeframe
21   (issues (a) and (b)); two were never presented to the Court or the Special Master and therefore
22   cannot constitute fraud on this Court (issues (f) and (g)); and at least three of the issues ((d), (e),
23   and (f)) pertain to the discretion, training, and management of CDCR’s psychiatrists. None of
24   these warrant a broad independent investigation into “fraud on the court,” nor would any
25   investigation require specialized expertise that would justify the Court’s extraordinary proposal
26   under Federal Rule of Evidence 706. Dr. Golding’s allegations are typical of the questions of fact
27   and law that the parties, the Special Master, and the Court routinely handle in this case.
28
                                                         1
              Defs.’ Resp. To The Courts’ Nov. 13, 2018 OSC Why Court Should Not Appoint Independent Investigator
                                                                                 (2:90-CV-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6009 Filed 11/20/18 Page 6 of 24

 1         Additionally, the Court’s proposal is grossly unfair to the state, and will invariably cause
 2   delay in resolving this decades-old class action. Under the Court’s proposed order, and
 3   notwithstanding the provisions of the Prison Litigation Reform Act (PLRA), 42 U.S.C. 1997e, et
 4   seq., Defendants alone will be required to compensate the investigator, even though it would be
 5   Plaintiffs’ burden to allege and prove fraud by a preponderance of the evidence in any other
 6   litigation. Moreover, identifying an investigator may take weeks or months, there is no time limit
 7   for the investigation, and, in fact, the proposed order provides that the investigator submit a
 8   “monthly invoice,” suggesting that the Court does not intend a quick resolution.
 9         To remedy the deficiencies in the Court’s proposed procedure, Defendants request that the
10   Court review Defendants’ accompanying response and determine whether any of the seven
11   identified issues remain outstanding. If the Court determines any issue still requires resolution,
12   the Special Master or the Receiver are capable of conducting a focused, thorough, and quick
13   investigation. Alternatively, after reviewing Defendants’ response to the identified issues and
14   consistent with the adversarial system of justice, the Court could invite Plaintiffs to bring a
15   motion framing any outstanding issues that they believe are actionable and the parties can litigate.
16   Any of these procedures would not only be fairer to all parties, but would also save undue
17   expense of scarce judicial and public resources.
18                                                  DISCUSSION
19   I.    THE CONTEMPLATED SCOPE OF THE INDEPENDENT INVESTIGATION EXCEEDS THIS
           COURT’S INHERENT AUTHORITY.
20

21         The Court’s discussion of “Legal Standards” and proposed appointment of an independent
22   investigator ignores the broader context of the American adversarial system. It is impermissible
23   for a court to appoint an investigator “charged with an investigative, quasi-inquisitorial, quasi-
24   prosecutorial role that is unknown to our adversarial system.” Cobell v. Norton, 334 F.3d 1128,
25   1142 (D.C. Cir. 2003).1 The prohibition on extrajudicial factual investigations like the one
26
            1
              The adversarial system is the philosophy at the core of the American system of justice,
27   and requires the parties to present “conflicting views of fact and law to an impartial and relatively
     passive arbiter, who decides which side wins what.” Monroe H. Freedman, Our
28   Constitutionalized Adversary System, 1 Chapman Law Review 57 (1999).
                                                       2
                Defs.’ Resp. To The Courts’ Nov. 13, 2018 OSC Why Court Should Not Appoint Independent Investigator
                                                                                   (2:90-CV-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6009 Filed 11/20/18 Page 7 of 24

 1   contemplated here is vital to “preserve for the court the appearance of impartiality.” S.E.C. v.
 2   First Jersey Sec., Inc., 101 F.3d 1450, 1479 (2d Cir. 1996) (“we cannot conclude that the
 3   investigation of past acts with a view to the recommendation of new charges is a judicial
 4   function”). And while courts possess some degree of “inherent authority” to manage their own
 5   affairs to achieve the orderly and expeditious disposition of cases, Chambers v. NASCO, Inc., 501
 6   U.S. 32, 43 (1991) (quoting Link v. Wabash R. Co., 370 U.S. 626, 630-31 (1962)), these “inherent
 7   powers must be exercised with restraint and discretion.” Id. at 43-44 (citing Roadway Express,
 8   Inc. v. Piper, 447 U.S. 752, 764 (1980)); Cobell, 334 F.3d at 1141 (D.C. Cir. 2003) (“A judicial
 9   claim to an ‘inherent power’ is not to be indulged lightly, lest it excuse overreaching ‘[t]he
10   judicial Power’ actually granted to federal courts by Article III of the Constitution of the United
11   States, and the customs and usages that inform the meaning of that phrase.”); Universal Oil Prod.
12   Co. v. Root Ref. Co., 328 U.S. 575, 580 (1946). The Ninth Circuit, for example, has affirmed the
13   district court’s inherent authority to appoint a special master where it was “necessary to fairly
14   enforce its injunction” in the face of credible evidence of defendants’ continued violations. See
15   NORML v. Mullen, 828 F.2d 536, 543-44 (9th Cir. 1987). And courts have inherent authority to
16   set aside judgments obtained through fraud “while adhering to the usual safeguards of adversary
17   proceedings.” Universal Oil Prod. Co., 328 U.S. at 580.
18         By contrast, a court may not appoint an agent that is “something like a party” and has an
19   “investigative, quasi-inquisitorial, quasi-prosecutorial role . . . .” See, e.g., Cobell, 334 F.3d at
20   1142. In Cobell, the United States Court of Appeals for the District of Columbia vacated the
21   appointment of a court monitor imbued with broad investigatory powers that the court likened to
22   those of an Inspector General or roving federal court unknown to the American system of
23   adversarial justice. Id. at 1133, 1136, 1140-43 (recounting the monitor’s charge to include review
24   all of the defendants’ trust-reform activities, unrestrained ex parte communications, unfettered
25   access to any employees and information, and preparation of a report on its findings).
26         Here, the Court impermissibly proposes to use its inherent authority to appoint an
27   “independent” investigator with broad powers similar to those disallowed by the court in Cobell.
28   (See ECF No. 6002-1 at 3-7.) In so doing, the Court relies on Chambers for the proposition that a
                                                    3
              Defs.’ Resp. To The Courts’ Nov. 13, 2018 OSC Why Court Should Not Appoint Independent Investigator
                                                                                 (2:90-CV-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6009 Filed 11/20/18 Page 8 of 24

 1   court has the power to conduct an independent investigation to determine whether it has been the
 2   victim of fraud. (Id. at 4.) However, neither the Court in Chambers nor Universal Oil Prod. Co.,
 3   upon which Chambers relies, ordered an independent investigator. Rather, Universal Oil Prod.
 4   Co. recognized the importance of the adversarial system when that court conducted an
 5   “independent investigation,” or what would be more accurately described as an evidentiary
 6   hearing. See 328 U.S. at 580 (“[I]f the rights of parties are to be adjudicated in such an
 7   investigation, the usual safeguards of adversary proceedings must be observed.”). The Court’s
 8   proposal here would improperly supplant the role of the parties in the adversarial system and
 9   place the Court and its investigator in the role of a party. Again, Plaintiffs have not filed a motion
10   alleging fraud, and Plaintiffs and the Court have not identified an order or judgment upon which
11   either bases the claim that the Court was defrauded. Instead, the Court proposes to appoint an
12   historically unprecedented investigator to replace Plaintiffs’ role based on an unspecified
13   suspicion that the Court has been defrauded.2
14         In addition to being foreign to the adversarial system, the Court’s proposal would
15   improperly endow its investigator with limitless access to Defendants and their employees and
16   counsel, unfettered power to engage in ex parte communications, and unrestricted access to any
17   of Defendants’ files and papers the investigator deems pertinent to her or his charge. (ECF No.
18   6002-1 at 3-4 & 6-7.) Indeed, some of the proposed fraud investigator’s powers would even
19   exceed those of the disallowed Cobell monitor (see id., 334 F.3d at 1141-42), as this Court
20   proposes to endow the investigator with a staff (see ECF No. 6002-1 at 4-5), the apparent
21   authority to compel interviews (see, e.g., ECF No. 6002-1 at 4 (“Defendants shall . . . arrange for
22   such interviews to be conducted under conditions satisfactory to the investigator”)), and the
23   power not only to determine the facts, but to make legal findings as to whether Defendants
24   committed fraud. (See ECF No. 6002-1 at 3; see also ECF No. 5998 at 6.) These investigatory
25   powers are, like those rejected in Cobell, out of place in the framework of American adversary
26   justice.
27              2
             Dr. Golding’s letter to the Receiver never uses the term “fraud.” Even if it had,
     Defendants’ accompanying response to the Court’s proposed order should dispel any notion that
28   Dr. Golding’s allegations state a cause of action based on a misrepresentation.
                                                       4
                    Defs.’ Resp. To The Courts’ Nov. 13, 2018 OSC Why Court Should Not Appoint Independent Investigator
                                                                                       (2:90-CV-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6009 Filed 11/20/18 Page 9 of 24

 1         Less drastic means of addressing Dr. Golding’s allegations are available to the Court. (See
 2   Section IV, infra.) For instance, the Court could, after reviewing Defendants’ responses to Dr.
 3   Golding’s allegations (see Defendants’ concurrently filed Objections and Response to the Court’s
 4   November 13, 2018 Proposed Order Regarding an Independent Investigation into the Golding
 5   Allegations [Defs.’ Resp. to Order re Allegations])—and with the Special Master’s input—
 6   resolve or substantially narrow many, if not all, of the seven issues outlined in the Court’s
 7   November 13, 2018 proposed order. Alternatively, Plaintiffs could, as they have previously in
 8   this litigation, file a motion so that any remaining issue can be litigated consistent with how this
 9   Court has previously addressed unsubstantiated allegations of fraud—such as allegations raised in
10   2014 that Defendants intentionally withheld information about an inmate’s death. (See ECF Nos.
11   4982, 4992, 5034.) This Court did not retain a “fraud investigator,” but instead evaluated the
12   allegations through the traditional discovery, motion, and hearing procedures that form the
13   benchmarks of our adversarial system. (Id.)
14         Accordingly, the appointment of an investigator with the sweeping powers proposed by the
15   Court is legally impermissible, inconsistent with the expectation of judicial restraint that limits
16   courts’ use of their inherent powers, and will significantly compromise the Court’s role as an
17   impartial adjudicator.
18   II.   THE COURT’S RELIANCE ON RULE 706 IS UNJUSTIFIED.
19         The Court proposes to appoint an investigator under its inherent authority “drawing on, as
20   appropriate, some of the procedures provided by Federal Rule of Evidence 706.” (ECF No. 6002
21   at 6.) Among the procedures the Court intends to borrow from Rule 706 are those related to
22   investigator compensation.3 (See ECF No. 6002-1 at 7.) The Court’s reliance on Rule 706 is
23   misplaced.
24         Rule 706 concerns the appointment of technical expert witnesses in circumstances where
25   the matter before the court is exceedingly complex and beyond the court’s skill. See Fed. R.
26   Evid. 706; see also, e.g., G.K. Las Vegas Ltd. P'ship v. Simon Prop. Grp., Inc., 671 F. Supp. 2d
27          3
              Importantly, the Court does not make its appointment under Rule 706 and is not,
     therefore, acting under the authority of the rule when it determines that Defendants will
28   compensate the investigator.
                                                       5
                Defs.’ Resp. To The Courts’ Nov. 13, 2018 OSC Why Court Should Not Appoint Independent Investigator
                                                                                   (2:90-CV-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6009 Filed 11/20/18 Page 10 of 24

 1    1203, 1206 (D. Nev. 2009) (appointing independent computer forensic expert under Rule 706 to
 2    conduct forensic examinations of computer equipment and collect evidence for resolution of
 3    pretrial motions). Appointment under the rule is appropriate only in “rare cases” requiring
 4    “outside technical expertise.” Ass’n of Mex. Am. Educators v. California, 231 F.3d 572, 590 (9th
 5    Cir. 2000); see also Reilly v. United States, 863 F.2d 149, 156-57 (1st Cir. 1988) (“Appropriate
 6    instances, we suspect, will be hen’s-teeth rare. The modality is, if not a last, a near-to-last resort,
 7    to be engaged only where the trial court is faced with problems of unusual difficulty,
 8    sophistication, and complexity, involving something well beyond the regular questions of fact and
 9    law with which judges must routinely grapple.”).
10          Here, there is no special complexity or technical expertise justifying an appointment under,
11    or even drawing upon, Rule 706. The seven issues identified in the Court’s proposed order (see
12    ECF No. 6002-1 at 2-6) are well within the competence of the parties, the Special Master, and the
13    Court to understand and address. As demonstrated by Defendants’ concurrently filed response
14    (see Defs.’ Resp. to Order re Allegations), the vast majority of the areas to be investigated have
15    straight-forward factual bases that can be reviewed and tested by the parties and this Court in a
16    traditional proceeding governed by the Federal Rules of Civil Procedure and the Federal Rules of
17    Evidence. For example, the Court’s second proposed area of inquiry, identified as issue (b), is
18    readily explained by reference to emails that show the process by which CDCR chose to measure
19    compliance with routine psychiatry contacts from every 30 days to every “45 days or within the
20    next calendar month, whichever is shorter,” and then back again, all at the behest of CDCR
21    psychiatrists. (Id. at 10-12.) This requires no special expertise to understand.
22          In short, the expansive and untethered investigation the Court envisions through the
23    appointment of an independent investigator is not permissible under the Court’s inherent
24    authority or Rule 706.
25    III. THE APPOINTMENT OF AN INDEPENDENT EXTRAJUDICIAL INVESTIGATOR IS
           INCONSISTENT WITH THE COURT’S PAST PRACTICE, PROLONGS THIS CASE, AND IS
26         GROSSLY UNFAIR TO DEFENDANTS.
27          There is nothing unique about Dr. Golding’s allegations that warrant the appointment of a
28    third-party investigator to conduct a sweeping extrajudicial investigation. Such action is
                                                      6
               Defs.’ Resp. To The Courts’ Nov. 13, 2018 OSC Why Court Should Not Appoint Independent Investigator
                                                                                  (2:90-CV-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6009 Filed 11/20/18 Page 11 of 24

 1    inconsistent with this Court’s prior practices, will lead to delay, and is fundamentally unfair to
 2    Defendants. Each day that passes without resolution of these issues is harming the ability of the
 3    professionals within CDCR’s Mental Health Program to conduct their duties.
 4          A.      Appointment of an Extrajudicial Independent Investigator is Inconsistent
                    with Prior Practices by This Court.
 5

 6          Dr. Golding’s allegations are better resolved via the Special Master or the adversarial
 7    process as has previously occurred in this case. The Special Master has investigated numerous
 8    allegations regarding misconduct on issues concerning Coleman compliance and Coleman class
 9    members. For instance, on April 11, 2013, Plaintiffs filed a motion for further relief to address
10    allegations by psychiatrists and Plaintiffs’ counsel that Coleman class members on San Quentin
11    State Prison’s death row, and in various Department of State Hospital (DSH) programs, were
12    being subjected to “serious harm” and denied “basic needs.” (ECF No. 4543.) On July 11, 2013,
13    the Court granted Plaintiffs’ motion, directing the Special Master to monitor and report to the
14    Court on issues related to inpatient care at the DSH programs which treat CDCR inmates, plus the
15    45-bed inpatient program at the California Institution for Women, which is run by CDCR. (ECF
16    No. 4688.) The Court also left to the Special Master’s discretion the inclusion in his report of any
17    other matters which he determined required urgent court attention. (Id. at 12.) The Special
18    Master issued his report on September 24, 2013 (ECF 4830), and on November 13, 2013, the
19    Court adopted the Special Master’s report and ordered Defendants to take specific actions in
20    response to the Special Master’s findings. (ECF No. 4925.)
21          This Court has also resolved issues of alleged wrongdoing by a party through the
22    adversarial process. On January 17, 2014, following the close of an evidentiary hearing on,
23    among other things, CDCR’s use of force policy, Plaintiffs moved for a status conference
24    following allegations that Defendants withheld evidence relevant to that hearing. (ECF No.
25    4982.) The Court ordered Defendants to ensure that all related documents, information, and
26    communications were retained and preserved. (ECF No. 4992.) Following that conference, the
27    Court did not propose to retain an extrajudicial investigator, but instead opened discovery for a
28
                                                            7
                 Defs.’ Resp. To The Courts’ Nov. 13, 2018 OSC Why Court Should Not Appoint Independent Investigator
                                                                                    (2:90-CV-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6009 Filed 11/20/18 Page 12 of 24

 1    period of thirty days. The parties conducted discovery, took depositions, filed status reports, and
 2    appeared again before the Court to resolve the issue.
 3          The above are just two examples of how this Court routinely handles similar claims of
 4    impropriety by the Defendants without recourse to an expensive and time-consuming
 5    investigation.
 6          B.      The Proposed Appointment Will Significantly Prolong Any Progress in
                    This Case.
 7

 8          A newly retained investigator will have neither the historical knowledge of the case nor an
 9    understanding of CDCR’s Mental Health Services Delivery System, and would have to learn the
10    longstanding approved methodologies for tracking and reporting compliance. The inevitable
11    delays in such a process are inconsistent with this Court’s oft-stated desire to see the end of this
12    litigation. (See, e.g., ECF No. 5852 at 3 (“The court credits the Special Master’s observation that
13    the time span covered by the Report “is quite likely the most productive 18 months we have
14    experienced in the course of the Coleman case,” and looks forward to the same level of
15    productivity continuing apace.” (internal citation omitted).)
16          As the Court stated at the November 5, 2018 status conference, its goal was to structure an
17    investigation so that “it is focused, it takes as little time as possible, while being complete and
18    gives the court what it needs.” (Nov. 5, 2018 Tr. 5:15-18.) The Court’s order departs from these
19    laudable goals in a number of significant ways. First, forty-eight days have now passed since Dr.
20    Golding sent his document to the Plata Receiver, and had the Court authorized either the Special
21    Master or CDCR’s Internal Affairs Division to investigate, an investigation would either be
22    complete or nearly complete. The Court’s order prolongs this process as it: (1) fails to identify a
23    proposed investigator, suggesting it may be several weeks or months before such individual or
24    firm is identified; (2) does not limit the time of the investigation; (3) provides that the investigator
25    will submit “a proposed monthly invoice,” suggesting that the Court does not intend a quick
26    resolution of the investigation; and (4) refuses to appoint the Special Master, who could quickly
27    and most efficiently advise the Court whether he has somehow been misled.
28
                                                            8
                 Defs.’ Resp. To The Courts’ Nov. 13, 2018 OSC Why Court Should Not Appoint Independent Investigator
                                                                                    (2:90-CV-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6009 Filed 11/20/18 Page 13 of 24

 1           C.      The Court May Not Authorize Inquiry into Attorney-Client
                     Communications Without Due Process.
 2

 3           The Court unnecessarily proposes to authorize the contemplated fraud investigator to

 4    “interview, on a confidential basis or otherwise, counsel for defendants and members of their

 5    staff,” and to “engage in informal conferences with staff, employees, and appointees of the Office

 6    of the Attorney General,” adding that the identified parties “shall cooperate with the investigator”

 7    and respond to his or her inquiries and requests. (ECF No. 6002-1 at 4.) This unlimited authority

 8    is not within the current Special Master’s power, and is, in fact, improper and without legal

 9    precedent as it would give an investigator blanket access to information protected from disclosure

10    by the attorney-client privilege, without even a threshold evidentiary showing that an exception to

11    the privilege applies. (See generally ECF No. 6002-1.)

12           “The attorney-client privilege is the oldest and arguably most fundamental of the common

13    law privileges recognized under Federal Rule of Evidence 501.” In re Napster, Inc. Copyright

14    Litig., 479 F.3d 1078, 1090 (9th Cir. 2007), abrogated on other grounds by Mohawk Indus., Inc. v.

15    Carpenter, 558 U.S. 100 (2009). On very rare occasions, the privileges afforded to attorney-

16    client communications and attorney-work product may be breached under the so-called “crime-

17    fraud exception.” United States vs. Hodge & Zweig, 548 F.2d 1347, 1355 (1997); In re Richard

18    Roe, Inc., 68 F.3d 38, 40 n.2 (2d Cir. 1995) (“Where, as here, the attorney-client privilege and the

19    work product immunity substantially overlap, we see no reason to apply a different standard for

20    attorney work product.”) (citing In re Grand Jury Proceedings, 604 F.2d 798, 803 (3d Cir.

21    1979)). But before these protections may be breached, however, the party asserting the privilege

22    is owed procedural and evidentiary safeguards. See United States v. Zolin, 491 U.S. 554, 572

23    (1989) (setting forth the process and evidentiary standard before in camera review of potentially

24    privileged information); In re Napster, 497 F.3d at 1092-95 (setting forth the process and

25    evidentiary standard before disclosure of potentially privileged information). Neither the Court,

26    nor the Court’s investigative agents, may review information subject to a claim of privilege, even

27    in camera, absent a threshold showing that the privilege does not apply. See Zolin, 491 U.S. at

28    572.
                                                             9
                  Defs.’ Resp. To The Courts’ Nov. 13, 2018 OSC Why Court Should Not Appoint Independent Investigator
                                                                                     (2:90-CV-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6009 Filed 11/20/18 Page 14 of 24

 1          The Court’s proposed order permits the investigator unfettered authority to breach protected
 2    attorney-client communications and attorney work product (see generally ECF No. 6002-1),
 3    without even a single allegation by Dr. Golding against defense counsel or allowing fair
 4    opportunity for Defendants to respond to Dr. Golding’s allegations that the data is accurate.
 5    Defendants maintain they have done nothing wrong, but the Court rejected Defendants’ request to
 6    address Dr. Golding’s allegations. (See ECF No. 5995.) Essentially, the Court proposes to give
 7    its investigator unlimited access to Defendants’ attorney-client and work-product protected
 8    information without affording Defendants the required procedural safeguards. But due process
 9    protects Defendants and their counsel from such an unprecedented intrusion into their
10    confidential communications and work-product. Thus, should the Court move forward with the
11    appointment of an independent investigator despite Defendants’ objections, the proposed order
12    must be revised to exclude any such intrusion of the attorney-client privilege and work-product
13    doctrines.
14    IV.   THE PLRA CONTROLS THE TERMS OF ANY INVESTIGATOR’S APPOINTMENT,
            POWERS, AND COMPENSATION.
15

16          For the reasons discussed above, the Court’s proposal to appoint an extrajudicial
17    investigator is both impermissible and unnecessary. Should the Court nevertheless continue, the
18    Court’s proposed appointment cannot avoid the limits Congress placed on the appointments of
19    special masters under the PLRA. (See ECF No. 5998 at 7:9-8:4.) When compared to the powers
20    and duties of the current Special Master, the proposed investigator’s terms and scope of
21    assignment place any such appointment squarely within the PLRA’s special-master scheme. See
22    18 U.S.C. § 3626(f), (g)(8).
23          Under the PLRA, a special master is defined as a person appointed under Rule 53 “or
24    pursuant to any inherent power of the court to exercise the powers of a master, regardless of the
25    title or description given by the court.” Id. at § 3626(g)(8) (emphasis added). Any such
26    appointment is subject to various restrictions, including: (1) a mandatory appointment procedure
27    in which plaintiffs and defendants each nominate up to five special master candidates; (2) a ban
28    on ex parte communications; (3) a requirement that hearings and proposed findings are made on
                                                    10
              Defs.’ Resp. To The Courts’ Nov. 13, 2018 OSC Why Court Should Not Appoint Independent Investigator
                                                                                 (2:90-CV-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6009 Filed 11/20/18 Page 15 of 24

 1    the record; (4) a review of the appointment every six months; and (5) compensation set in
 2    conformity with 18 U.S.C. § 3006A and paid by the Judiciary. See id. at § 3626(f). To determine
 3    whether an appointee, however titled, is a special master under the PLRA, courts compare the
 4    powers bestowed by the order of appointment. See, e.g., Benjamin v. Fraser, 343 F.3d 35, 45 (2d
 5    Cir. 2003) (court monitors, as defined by their charge, are not special masters within the meaning
 6    of the PLRA), abrogated in part on other grounds by Caiozzo v. Koreman, 581 F.3d 63, 70-72 (2d
 7    Cir. 2009); cf. Plata v. Schwarzenegger, 603 F.3d 1088, 1094, 1096 & n.2 (9th Cir. 2010) (the
 8    PLRA does not foreclose appointment of non-masters and the appointed receiver is not a special
 9    master within the meaning of the PLRA).
10          Indeed, the powers of the investigator presented in the Court’s proposed order (see ECF No.
11    6002-1 at 5-7) are borrowed, virtually word for word, from this Court’s 1995 Order of Reference
12    outlining the case-specific duties and capacities of the present Special Master. (Compare ECF
13    No. 6002-1 at 4-7 with ECF No. 640 at 5-7.) For instance, the 1995 Order of Reference
14    appointing a Special Master provides the following powers:
15          To interview, on a confidential basis or otherwise, correctional staff, employees, and
            appointees of the CDC for the purpose of performing the investigator’s duties under
16          this Order of Reference. Defendants shall provide suitable facilities and arrange for
            such interviews to be conducted under conditions satisfactory to the special master. In
17          addition, the special master may engage in informal conferences with CDC staff,
            employees, and appointees, and such persons shall cooperate with the special master
18          and respond to inquiries and requests related to the performance of his duties, including
            requests for compilation and communication of oral or written information.
19

20    (ECF No. 640 at 5:18-6:2.)
21          By comparison, the Court’s November 13, 2018 proposed order of appointment gives the
22    appointee independent investigator identical powers:
23          To interview, on a confidential basis or otherwise, correctional staff, employees, and
            appointees of the California Department of Corrections and Rehabilitation (CDCR) for
24          the purpose of performing the investigator’s duties under this order. Defendants shall
            provide suitable facilities and arrange for such interviews to be conducted under
25          conditions satisfactory to the investigator. In addition, the investigator may engage in
            informal conferences with CDCR staff, employees, and appointees, and such persons
26          shall cooperate with the investigator and respond to inquires and requests related to the
            performance of the investigator’s duties, including requests for compilation and
27          communication of oral or written information.
28
                                                         11
              Defs.’ Resp. To The Courts’ Nov. 13, 2018 OSC Why Court Should Not Appoint Independent Investigator
                                                                                 (2:90-CV-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6009 Filed 11/20/18 Page 16 of 24

 1    (ECF No. 6002-1 at 3-4.)
 2          The identical powers delegated to the current Special Master and to the proposed
 3    investigator prove that the proposed investigator is a special master subject to § 3626(f).4
 4    Because the Court’s proposed investigator, however termed, is a special master, the PLRA must
 5    govern the appointment process, the investigator’s powers, his or her term of service, and
 6    compensation. Consequently, the Court cannot require Defendants to pay for the proposed
 7    investigator, his or her staff, or their actions—the Court must pay for these services as required by
 8    the PLRA.
 9    V.    DEFENDANTS’ PROPOSED ALTERNATIVE PROCESS.
10          The Court accuses Defendants of “backtrack[ing] from their position that an independent
11    investigation is the preferred approach” out of a “desire to prevent any independent investigation
12    at the Court’s behest.” (ECF No. 6002 at 3.) This mischaracterizes Defendants’ position, which
13    has consistently been that the Special Master could quickly and efficiently conduct a limited
14    factual investigation, and should do so after Defendants have had an opportunity to explain their
15    data reporting. On the other hand, over the last six weeks, the Court has contemplated a variety
16    of alternative procedures, including an evidentiary hearing involving all parties, a hearing just
17    involving Dr. Golding’s testimony, and an independent investigation.
18          A.      Defendants’ Position Has Been Consistent—the Court’s Special Master
                    Should Conduct Any Investigation.
19

20          There is no dispute that Defendants’ position is that the Special Master should evaluate Dr.
21    Golding’s allegations. Indeed, it was Defendants who brought Dr. Golding’s allegations to the
22    Special Master’s attention, not Dr. Golding and not Plaintiffs. And at the October 10, 2018 status
23    conference shortly after Dr. Golding published his allegations, Defendants stated this position:
24                  MR. GIBSON: We believe that the special master, if given an
25                  opportunity and time to do so, can conduct a thorough
                    investigation of Dr. Golding’s allegations, and then at that
26                  time, after that is done, where all the parties are fully

27           4
              Defendants expressly waived any challenge to the current Special Master’s powers or
      compensation under the PLRA. (See ECF No. 1054 at 3.) Nothing about that waiver, however,
28    contemplates or applies to any newly-appointed special master.
                                                    12
                 Defs.’ Resp. To The Courts’ Nov. 13, 2018 OSC Why Court Should Not Appoint Independent Investigator
                                                                                    (2:90-CV-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6009 Filed 11/20/18 Page 17 of 24

 1                informed and there’s a factual basis to move forward, that
                  Dr. Golding can then testify so that all parties are able to
 2                fully participate in any kind of examination of Dr. Golding and
 3                the allegations that he’s made.

 4                THE COURT: So your proposal is the special master
                  alone investigate?
 5
                  MR. GIBSON: We believe the special master can conduct
 6                a thorough, independent, fair investigation of Dr. Golding’s
 7                allegations. And we believe that he’s -- he's an arm of the court.
                  He’s been a part of this case for over a decade. He
 8                understands the ins and outs of what Dr. Golding is alleging,
                  so he can get to the bottom of the issues very quickly. I
 9                would hope within the next 60 to 90 days, and then we can
                  proceed at that time.
10
      (Oct. 10, 2017 Tr. at 8:7-24.)
11

12          Then, at the October 22, 2018 status conference, Defendants stated, and the Court
13    recognized, that the question whether an investigation should take place, by whom, and scope of
14    any such investigation, remained unresolved:
15
                  MR. GIBSON: … it was defendants’ understanding that the
16                issue as to whether or not there would be an investigation
                  and/or an evidentiary hearing was still up for further
17                discussion.
18                So we were operating under that understanding, is that
19                there would be an independent investigation by either the
                  special master or some other third party….
20
                  THE COURT: I’m not planning on having any
21                independent investigation.
22
      (Id. at 13:9-24.)
23
                  THE COURT: Anything further, Mr. Gibson?
24
                  MR. GIBSON: No, Your Honor. Just that we would
25                respond whenever the time is appropriate to plaintiffs'
26                position regarding an independent investigator and the scope
                  and nature of that investigation. But at this time, no, Your
27                Honor.

28                THE COURT: Yeah. I don’t think we’re there yet. The
                                                 13
               Defs.’ Resp. To The Courts’ Nov. 13, 2018 OSC Why Court Should Not Appoint Independent Investigator
                                                                                  (2:90-CV-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6009 Filed 11/20/18 Page 18 of 24

 1                court will hear from Dr. Golding first, unless new information
                  comes to light that counsels otherwise.
 2

 3    (Id. at 45:11-19.)

 4
            But whatever the process (investigation or hearing), Defendants stated at the October 22,
 5
      2018 conference that the preliminary question for resolution should be whether Defendants’ data
 6
      was actually reported incorrectly, and that any inquiry as to fraud would only take place after that
 7
      preliminary questions was answered:
 8
                  MR. GIBSON: … So I think the first step is to determine whether or
 9                not -- what the data is reporting and whether or not the data
                  is accurate. Then we can take those next steps afterwards. If
10
                  that investigation or evidentiary hearing or whatever the court
11                wants to identify it, determines that there was some inaccurate
                  data, then the cause for that could be -- could help shape what
12                [a fraud on the court inquiry] will be.

13
      (Id. at 32:8-14.)
14
            Finally, at the most recent status conference on November 5, 2018, Defendants reiterated
15
      their preference for the Special Master and his team to conduct the investigation:
16
                  MR. GIBSON: …[W]e believe that the
17                Court already has the investigator on staff which is the
18                special master. The special master has the unique position to
                  provide a quick resolution to any outstanding issues that
19                remain after defendants have an opportunity to respond. He has
                  lived in the case. He understands the way that this data has
20                been created, the methodologies. I think an outside
                  investigator, for him or her or their team to get up to speed
21                will take a long time. It will only prolong this.
22                The order of reference provides the very thing that
                  this Court needs, which is confidential interviews of CDCR
23                employees and officials. The special master has a history of
                  conducting investigations into allegations by psychiatrists and
24                inmate patients as to wrongdoing within CDCR. The special
                  master conducts the investigations, prepares a report. This is
25
                  all that's happened in this case. There’s nothing different here
26                that defendants have heard as to why the special master or
                  members of his team can’t perform this or whether or not the
27                special master can hire additional help to conduct this
                  investigation.
28
                                                          14
               Defs.’ Resp. To The Courts’ Nov. 13, 2018 OSC Why Court Should Not Appoint Independent Investigator
                                                                                  (2:90-CV-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6009 Filed 11/20/18 Page 19 of 24

 1    (Nov. 5, 2018 Tr. at 14:10-15:4.)
 2
            The Order of Reference (ECF No. 640) supports Defendants’ position that the Special
 3
      Master is uniquely qualified to evaluate Dr. Golding’s allegations. For example, as noted above,
 4
      the Order of Reference already provides that the Special Master may interview CDCR staff and
 5
      inmates—confidentially or otherwise—and have access to all documents and data.5 And, as the
 6
      Court has recently noted, “the Special Master’s opinions are informed and guided by a team of
 7
      nationally recognized experts in correctional mental health, many of whom have served in an
 8
      expert capacity for most of the twenty-three years this case has been in the remedial phase.”
 9
      (ECF No. 5850 at 6.) Finally, as also noted above, the Special Master has engaged in
10
      investigations of facts numerous times before and is well suited to report back to the Court any
11
      findings of wrongdoing, along with any recommendations.
12
            B.       If The Special Master Is Unable or Unwilling to Conduct the Review and
13                   Investigation, Then the Review and Investigation of Dr. Golding’s
                     Allegations Are Properly Vested with the Plata Receiver or the Parties.
14
            Defendants agreed to stay an investigation by CDCR’s Internal Affairs Division—which
15
      operates independently from all other CDCR programs, including the Mental Health Program—
16
      because the Special Master was well-positioned to quickly and thoroughly analyze Dr. Golding’s
17
      concerns. Defendants, however, never agreed to the type of sweeping, intrusive investigation the
18
      Court now proposes, nor would they because the allegations do not justify it. (See Defs.’ Resp. to
19
      Order re Allegations.) If the Special Master is unable to conduct the inquiry, then Dr. Golding’s
20
      allegations should be referred to the Receiver as Dr. Golding intended when he transmitted his
21
      allegations in the first instance.
22
            Dr. Golding’s allegations were reported as part of his duties as CDCR’s Chief Psychiatrist
23
      to the Receiver, who stands in the shoes of the Secretary for purposes of CDCR’s medical care
24
      system. The Plata Court issued its Findings of Fact and Conclusion of Law Re Appointment of
25
      Receiver on October 3, 2005, and signed the Order Appointing Receiver on February 14, 2006.
26
      The court tasked the Receiver with executive management of the California prison health care
27
              5
               Notably, the Order of Reference does not authorize the Special Master to intrude into
28    attorney-client communications or attorney work-product.
                                                     15
                  Defs.’ Resp. To The Courts’ Nov. 13, 2018 OSC Why Court Should Not Appoint Independent Investigator
                                                                                     (2:90-CV-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6009 Filed 11/20/18 Page 20 of 24

 1    delivery system, giving the Receiver the duty to control all functions of the medical delivery
 2    component of the CDCR, including legal functions. (See Plata, Case No. 3:01-cv-01351-TEH,
 3    Order filed Feb. 14, 2006, at 2.) That court also provided the Receiver with the powers necessary
 4    to fulfill that duty, including the powers of the Secretary of CDCR as they relate to the medical
 5    health care system. (Id. at 4.) Additionally, the court suspended the Secretary’s exercise of those
 6    powers for the duration of the receivership, but directed the Secretary to work closely with the
 7    Receiver. (Id.)
 8        In Dr. Golding’s October 3, 2018 email to Clark Kelso and the Receiver’s Executive Staff, he
 9    was acting as the Chief Psychiatrist communicating to those responsible for the development and
10    implementation of CDCR’s medical delivery system, wherein he primarily relates his concerns
11    with the Mental Health Quality Management System, in general: and specifically, his requests
12    that (1) CDCR adopt a clinical model for psychiatry; (2) for additional resources such as a
13    regional structure for psychiatry; and (3) that psychiatrists report to psychiatrists rather than
14    psychologists. Addressing these issues are a fundamental part of Dr. Golding’s normal duties as
15    Chief Psychiatrist of CDCR, and he brought these concerns to the attention of the Receiver.
16        Accordingly, in the event the Special Master does not conduct the investigation, then the
17    decision of whether and how to investigate Dr. Golding’s allegations properly belongs with the
18    Receiver. The Receiver is better positioned than an “independent” appointment to review the
19    materials quickly and efficiently.
20          C.      Defendants’ Proposed Process Is Fairer and Will Preserve Scarce Public
                    and Judicial Resources.
21

22          On October 5, 2018, Plaintiffs filed Dr. Golding’s unverified allegations under seal, without
23    Dr. Golding’s consent or Defendants’ stipulation. (ECF Nos. 5936 & 5937.) The Court initially
24    sought testimony from Dr. Golding to assess his credibility but canceled the hearing after Dr.
25    Golding, having then retained counsel, filed a declaration attesting to the allegations. (ECF No.
26    5988.) To date, Dr. Golding’s allegations remain unchallenged because the Court has prohibited
27    Defendants from addressing them. (ECF No. 5995.) At first, this Court prevented Defendants
28    and their counsel from even discussing Dr. Golding’s allegations, barring defense counsel from
                                                    16
                 Defs.’ Resp. To The Courts’ Nov. 13, 2018 OSC Why Court Should Not Appoint Independent Investigator
                                                                                    (2:90-CV-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6009 Filed 11/20/18 Page 21 of 24

 1    speaking with their own clients. (ECF No. 5949 at 2 (“After consideration of the positions and
 2    representations of all counsel, including counsel for Dr. Golding, the court issued a bench order
 3    precluding defendants from conducting any investigation[.]”)6 Then, once Defendants were
 4    allowed to examine the allegations, speak with their counsel, and gain an understanding of how
 5    they may have arisen, Defendants offered to supply the Court with responsive briefing; their
 6    request was denied. (ECF No. 5995.) The Court now proposes to investigate only the
 7    uncontested allegations of fraud without affording Defendants any of the safeguards due to them
 8    under the rules of evidence. (See generally ECF Nos. 6002, 6002-1.) Under these circumstances,
 9    Defendants question how the proposed investigative process can be objectively and impartially
10    conducted.
11          To remedy those concerns, and cure potential defects in the Court’s proposed process,
12    Defendants propose the Court undertake the following steps:
13          (1)     The Court consider, with the Special Master’s input, Defendants’ concurrently filed
14    briefing responding to Dr. Golding’s allegations identified in the Court’s proposed order. Doing
15    so will enable to the Court to resolve all or nearly all of Dr. Golding’s allegations without a
16    burdensome, time-consuming, and costly investigation into purported “fraud.”
17          (2)     If, upon consideration of Defendants’ briefing, questions remain as to their conduct,
18    the Court instructs the Special Master7 to investigate any remaining issues, as he has traditionally
19    done. Any such investigation should be limited in scope so as to not improperly invade the
20    attorney-client relationship, and should be focused on auditing the parts of the monitoring and
21    reporting processes that remain at issue after complete information is provided to the Court by all
22    parties. Defendants remain convinced that any investigation—more properly termed an audit—
23    should concern itself first with the accuracy and efficacy of monitoring and reporting.
24
             6
                Defendants challenged that order in this Court (see ECF No. 5959) and separately sought
25    relief on an emergency basis in the Ninth Circuit Court of Appeals given the unprecedented
      constraints imposed by the Court’s order.
26            7
                If after reviewing Defendants’ concurrently filed brief, the Court does not refer the
      outstanding issues to the current Special Master or the Plata Receiver for inquiry, and does not
27    allow the parties to litigate those issues in an evidentiary hearing, then proposed steps (2)-(4)
      should nevertheless be followed by any second special master the Court appoints under the
28    PLRA.
                                                         17
                 Defs.’ Resp. To The Courts’ Nov. 13, 2018 OSC Why Court Should Not Appoint Independent Investigator
                                                                                    (2:90-CV-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6009 Filed 11/20/18 Page 22 of 24

 1          (3)   The Special Master prepares a report of his audit/investigation. Such an investigation
 2    and report would assist the Court and the parties with identifying any areas of needed
 3    improvement or revision to the data, thereby enabling expeditious changes to CDCR’s mental
 4    health program.
 5          (4)   If the Special Master’s investigation reveals any bases for evaluating alleged fraud
 6    concerns, those could then be addressed through focused briefing, supported by evidence
 7    submitted under the Federal Rules of Evidence. If necessary, the Court could thereafter hold an
 8    evidentiary hearing, through which Defendants’ due-process rights could be fully protected. See
 9    Universal Oil Prod. Co., 328 U.S. at 580 (“[I]f the rights of parties are to be adjudicated in such
10    an investigation, the usual safeguards of adversary proceedings must be observed.”).
11          If, after reviewing Defendants’ response to the seven identified issues, the Court is still
12    unwilling to adopt the above suggested steps regarding the Special Master’s involvement, then
13    Defendants request that the Court refer this matter for inquiry to the Plata Receiver, as Dr.
14    Golding initially intended. Alternatively, if the Court is also unwilling to refer this matter to
15    either the Receiver, then after reviewing Defendants’ response to the identified issues, the Court
16    should invite Plaintiffs to bring a motion framing any outstanding issue and the parties can litigate
17    the matter via briefing and a full evidentiary hearing.
18          Each of Defendants’ above proposed procedures avoids the serious concerns arising from
19    the Court’s proposed unbounded fraud investigation—including, but not exclusive to, an invasion
20    of the attorney-client relationship—while allowing for a full and expeditious inquiry into Dr.
21    Golding’s allegations. No part of Defendants’ proposal is inconsistent with their initial position
22    concerning Dr. Golding’s allegations, or this Court’s previous handling of such allegations, and
23    any statements to the contrary are unfounded.
24                                                CONCLUSION
25          Based on the above, Defendants request that the Court reconsider its contemplated
26    investigation process and instead give due attention to Defendants’ responses to Dr. Golding’s
27    allegations. To the extent this Court wishes to proceed with an investigation, however, it should
28    revise its proposal. An extrajudicial, quasi-prosecutorial investigation is not only unnecessary but
                                                       18
               Defs.’ Resp. To The Courts’ Nov. 13, 2018 OSC Why Court Should Not Appoint Independent Investigator
                                                                                  (2:90-CV-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6009 Filed 11/20/18 Page 23 of 24

 1    beyond the Court’s inherent authority. For these reasons, the Court should not appoint an
 2    “independent investigator,” and should instead adopt Defendants’ proposed procedure for
 3    resolving Dr. Golding’s allegations.
 4

 5    Dated: November 20, 2018                                 Respectfully Submitted,
 6                                                             XAVIER BECERRA
                                                               Attorney General of California
 7                                                             ADRIANO HRVATIN
                                                               Supervising Deputy Attorney General
 8

 9

10                                                             /s/ ANDREW M. GIBSON
                                                               ANDREW M. GIBSON
11                                                             Deputy Attorney General
                                                               Attorneys for Defendants
12
      CF1997CS0003
13    ah 11-20-2018 Final Defs Response (002).docx

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          19
               Defs.’ Resp. To The Courts’ Nov. 13, 2018 OSC Why Court Should Not Appoint Independent Investigator
                                                                                  (2:90-CV-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6009 Filed 11/20/18 Page 24 of 24



                              CERTIFICATE OF SERVICE
Case Name:      Coleman v. Brown, et al.,                 No.    2:90-cv-00520 KJM-DB (PC)

I hereby certify that on November 20, 2018, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:


  DEFENDANTS’ RESPONSE TO THE COURTS’ NOVEMBER 13, 2018 ORDER TO
  SHOW CAUSE WHY THE COURT SHOULD NOT APPOINT AN INDEPENDENT
     INVESTIGATOR IN THE EXERCISE OF ITS INHERENT AUTHORITY


I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on November 20, 2018, at San Diego,
California.


                E. Empero
                Declarant                                            Signature
                                                                     Signattur
CF1997CS0003
71668530.docx
